Case 18-34214-bjh11 Doc 59 Filed 04/18/19           Entered 04/18/19 17:37:24        Page 1 of 3



ERIC A. LIEPINS
ERIC A. LIEPINS, P.C.
12770 Coit Road
Suite 1100
Dallas, Texas 75251
(972) 991-5591
(972) 991-5788 - telecopier

PROPOSED ATTORNEY FOR DEBTOR

                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION


IN RE:                                       §
                                             §
NOBLE REY BREWING CO., LLC                   §      CASE NO 18-34214
                                             §
                                             §

  RESPONSE TO APPLICATION FOR ALLOWANCE OF ADMINISTRATIVE EXPENSE
                       AND TO COMPEL PAYMENT


TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:


         COMES NOW, Noble Rey Brewing Co., LLC.(“Debtor”) in the above-styled and

numbered cause, and files this its Response to Motion of 1319 Motor Circle L.P. to Allow

Administrative Claim Pursuant to 11 U.S.C. §503(b) and to Compel Payment of Same Pursuant t

o11 U.S.C. §365(d)(3) ("Motion"), and in support thereof would respectfully show unto the

Court as follows:

         1.    Debtor admits the allegations contained in paragraph 1 of the Motion.

         2.    Debtor admits the first sentence of paragraph 2 of the Motion but has insufficient

               knowledge to admit or deny the remainder of paragraph 2 of the Motion.

         3.    Debtor admits the allegations contained in paragraph 3 of the Motion.
Case 18-34214-bjh11 Doc 59 Filed 04/18/19             Entered 04/18/19 17:37:24         Page 2 of 3



       4.      Debtor denies the allegations contained in paragraph 4 of the Motion, except

               Debtor admits the last sentence in paragraph 4 of the Motion.

       5.      Debtor denies the allegations contained in paragraph 5 of the Motion.

       6.      Debtor denies the allegation contained in paragraph 6 of the Motion.

       7.      Debtor makes no response to paragraphs 7 and 8 of the Motion as they do not

               assert any allegations against the Debtor.

       8.      Debtor denies the allegations contained in paragraph 9 of the Motion.

       9.      Debtor denies the allegations contained in paragraph 10 of the Motion.

       10.     Debtor denies the allegations contained in paragraph 11 of the Motion.

       11.     Debtor denies the allegations contained in paragraph 12 of the Motion.

       12.     Debtor denies the allegations contained in paragraph 13 of the Motion.

       13.     Debtor denies the allegations contained in paragraph 14 of the Motion.

       14.     Debtor makes no response to paragraph 15 of the Motion as it asserts no

               allegations against the Debtor.

       15.     Debtor denies the allegations contained in paragraph 16 of the Motion .

       16.     Debtor makes no response to paragraph 17 of the Motion as it asserts no

               allegations against the Debtor.

       WHEREFORE, PREMISES CONSIDERED, Debtor, Noble Rey Brewing Co., LLC.

respectfully pray this Honorable Court enter an denying the Motion and for such other and

further relief, at law or in equity, to which Debtor may show itself justly entitled.



                                               Respectfully submitted,
Case 18-34214-bjh11 Doc 59 Filed 04/18/19          Entered 04/18/19 17:37:24       Page 3 of 3



                                            ERIC A. LIEPINS, P.C.
                                            12770 Coit Road, Suite 1100
                                            Dallas, Texas 75251
                                            (972) 991-5591
                                            (972) 991-5788 - fax


                                            BY: /s/ Eric Liepins_____
                                                    ERIC A. LIEPINS, SBN 12338110


                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was sent to
Thomas Berghman, 3800 Ross Tower, 500 N Akard Street, Dallas, Texas 75201 via United
States mail on this the 18th day of April 2019.

                                            __/s/ Eric Liepins______
                                            Eric A. Liepins
